UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6973



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAULETTE A. HIGGINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-429, CA-99-1264-AM)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paulette A. Higgins, Appellant Pro Se. John Patrick Pierce, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paulette A. Higgins seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).     We have reviewed the record and the district court’s de-

cision rendered from the bench and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court as reflected in the

transcript of the June 14, 2000, hearing. United States v. Higgins,

Nos. CR-98-429; CA-99-1264-AM (E.D. Va. filed June 14, 2000;

entered June 15, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2